NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 20-3531
                                      _____________

                            BRUNO RIBEIRO DE ALMEIDA,
                                         Petitioner

                                              v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                    Respondent
                            _______________

                               On Petition for Review of an
                     Order of the United States Department of Justice
                        Executive Office for Immigration Review
                               (Agency No. A098-721-394)
                           Immigration Judge: Alice S. Hartye
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 23, 2021

           Before: CHAGARES, HARDIMAN, and MATEY, Circuit Judges.

                                (Filed September 30, 2021)
                                     _______________

                                        OPINION*
                                     _______________



       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
MATEY, Circuit Judge.

       Bruno Ribeiro1 De Almeida reentered the United States after removal. Hoping to

remain, he met with an asylum officer who found he had no reasonable grounds to fear

return to Brazil, a determination affirmed by an Immigration Judge (“IJ”). Seeing no error

in that determination, we will deny Ribeiro De Almeida’s petition for review.

                                     I. BACKGROUND

       Ribeiro De Almeida is a native and citizen of Brazil. After previously being

removed from the United States, he illegally reentered in 2019. Soon detected, and hoping

to avoid another removal, he met with an asylum officer. See 8 C.F.R.

§§ 241.8(e), 208.31(c). There, he described his fears about returning to Brazil, citing his

“anti-gang” opinions and support of his intersex stepson. He explained that his stepson was

bullied in Brazil by another child whose father, Francis Da Silva, is a drug trafficker.

Ribeiro De Almeida threatened to call the police about Da Silva’s child, prompting Da

Silva to threaten Ribeiro De Almeida and his family. Two gunshots were later fired at

Ribeiro De Almeida’s house, which Ribeiro De Almeida attributes to Da Silva.

       The asylum officer concluded that Ribeiro De Almeida did not establish a

reasonable fear of persecution because of a protected ground or a reasonable fear of torture.

An IJ agreed and also found no reasonable possibility of future torture, because Ribeiro De

Almeida did not show that the Brazilian government would tolerate attacks by Da Silva

upon his return.


       1
        We amend the caption to correct the petitioner’s name, which was misspelled at
the proceeding before the Immigration Judge.
                                             2
       Ribeiro De Almeida filed this petition for review,2 arguing: 1) that his procedural

due process rights were violated by the Government’s failure to provide him a notice in

Portuguese that his previous order of removal would be reinstated (“Reinstatement

Notice”); and 2) the IJ’s negative reasonable fear finding was not supported by substantial

evidence in the record. Finding no error, we will deny the petition.

                                      II. DISCUSSION

A.     Procedural Due Process

       We review a procedural due process claim de novo, where a petitioner must show:

“(1) that he was prevented from reasonably presenting his case[,] and (2) that substantial

prejudice resulted.” Serrano-Alberto v. Att’y Gen., 859 F.3d 208, 213 (3d Cir. 2017)

(quoting Fadiga v. Att’y Gen., 488 F.3d 142, 155 (3d Cir. 2007)) (alteration in original).

       Ribeiro De Almeida argues his procedural due process rights were violated because

the Government sent his Reinstatement Notice in English, not Portuguese. But that

produced no prejudice, because it did not have the potential to affect the outcome of his

deportation proceedings. Serrano-Alberto, 859 F.3d at 213. Ribeiro De Almeida says that

if the Reinstatement Notice had been in his native language, he would have moved to

reopen his first order of removal. But nowhere does he explain whether that step would

have been permitted, or likely to succeed. With no showing of prejudice, Ribeiro De

Almeida’s procedural due process claim fails.




       2
        We have jurisdiction under 8 U.S.C. § 1252(a)(1). See Romero v. Att’y Gen., 972
F.3d 334, 340 (3d Cir. 2020) (citing Bonilla v. Sessions, 891 F.3d 87, 90 n.4 (3d Cir. 2018)).
                                              3
B.     Negative Reasonable Fear Determination

       Ribeiro De Almeida also fails to show that he had a reasonable fear of persecution

or torture.3 We review an IJ’s reasonable fear determination for substantial evidence,

Romero v. Att’y Gen., 972 F.3d 334, 340 (3d Cir. 2020), meaning that the IJ’s findings

must be “supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. (quoting Garcia v. Att’y Gen., 665 F.3d 496, 502 (3d Cir.

2011)). That is the case here.

       First, there is substantial evidence supporting the IJ’s finding that Da Silva’s threats

were motivated by revenge, not Ribeiro De Almeida’s membership in a particular social

group. When asked by the IJ why Da Silva targeted him, he acknowledged that it was

because “[he] ha[d] spoken to the police about [Da Silva]” and “because of [Da Silva’s]

son.” (App. at 18.) And substantial evidence supports the IJ’s finding of no reasonable

possibility that Ribeiro De Almeida will face violence based on his political opinions.

Indeed, Ribeiro De Almeida testified that he has never been politically active in Brazil.

       Likewise, substantial evidence supports the IJ’s finding that there was no reasonable

possibility that Ribeiro De Almeida will face torture. Ribeiro De Almeida argues that there

is a reasonable probability that public officials will acquiesce to his torture because the

police were slow to respond to his report, leading to gunshots. But “[t]o establish



       3
         To prove a reasonable fear of persecution or torture, Ribeiro De Almeida had to
show a “reasonable possibility that he [] would be persecuted on account of his [] race,
religion, nationality, membership in a particular social group or political opinion, or a
reasonable possibility that he [] would be tortured in the country of removal.” 8 C.F.R.
§ 208.31(c).
                                              4
acquiescence, an applicant must demonstrate that, prior to the activity constituting torture,

a public official was aware of it and thereafter breached the legal responsibility to intervene

and prevent it.” Myrie v. Att’y Gen., 855 F.3d 509, 516 (3d Cir. 2017).

       Ribeiro De Almeida testified that after he filed a police report, “the police started to

do surveillance on [Da Silva’s] home.” (App. at 63.) Far from accepting torture, the record

shows that the authorities acted, and Ribeiro De Almeida never followed up further. Cf.

Valdiviezo-Galdamez v. Att’y Gen., 502 F.3d 285, 293 (3d Cir. 2007) (remanding for

determination of governmental “acquiescence” to torture where “the IJ failed to note that

the police ignored five reports filed by [petitioner] concerning violence and threats by gang

members”). For that reason, the IJ’s decision is not erroneous.

                                     III. CONCLUSION

       Ribeiro De Almeida fails to show a violation of his procedural due process rights,

because there was no prejudice. And the IJ’s negative reasonable fear determination is

supported by substantial evidence. For these reasons, we will deny the petition for review.




                                              5